

115 HR 7398 IH: Shutdown Prioritization Act
U.S. House of Representatives
2018-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7398IN THE HOUSE OF REPRESENTATIVESDecember 22, 2018Mr. Foster introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the operation of an exercise facility for Members of the House of Representatives or
			 the Members’ Dining Room in the United States Capitol during a Government
			 shutdown, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shutdown Prioritization Act or the SPA Act. 2.Prohibiting operation of Member exercise facility or Members’ Dining Room during shutdown (a)ProhibitionDuring a Government shutdown, the Architect of the Capitol may not operate—
 (1)an exercise facility for Members of the House of Representatives; or (2)the Members’ Dining Room in the United States Capitol.
 (b)Compensation for furloughed employeesAny employee of the Office of the Architect of the Capitol who is assigned to the exercise facility or Members’ Dining Room described in subsection (a) and who is furloughed as a result of a Government shutdown shall be compensated at the employee’s standard rate of compensation, for the period of such Government shutdown, as soon as practicable after such Government shutdown ends.
 (c)DefinitionsIn this Act— (1)a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution; and
 (2)the term Members of the House of Representatives includes any Delegate or Resident Commissioner to the Congress. 